      Case 2:15-cv-02232-ODW-JPR Document 60 Filed 05/29/20 Page 1 of 1 Page ID #:674

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 No.             2:15-cv-02232-ODW(JPRx)                                   Date   May 29, 2020
 Title           Jennifer Red v. General Mills Inc., et al.



 Present: The Honorable          Otis D. Wright, II, United States District Judge
                Sheila English                             Not reported                          N/A
                Deputy Clerk                       Court Reporter / Recorder                Tape No.
          Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                     Not present                                             Not present
 Proceedings:                                 In Chambers

       Finding good cause, the Court continues the stay of this case for an additional 90 days.
Moreover, the Court recognizes that other courts have declined to stay or have lifted a stay,
rather than await the Ninth Circuit’s decision in McGee v. S-L Snacks Nat’l, LLC, 9th Cir. Case
No. 17-55577. See Beasley v. Conagra Brands, Inc., 374 F. Supp. 3d 869, 878 (N.D. Cal.
2019); Backus v. Conagra Brands, Inc., No. C 16-00454 WHA, 2019 WL 1046025, at *2 (N.D.
Cal. Mar. 5, 2019). Accordingly, Plaintiff is ordered to show cause, in light of these cases, why
this Court should continue to stay.

       Therefore, the Court hereby ORDERS Plaintiff to file a Status Report and provide
further good cause why this Court should not lift the stay by August 27, 2020. Failure to
respond to the Court’s Order will result in lifting the stay.


          IT IS SO ORDERED.
                                                                                  :    00
                                               Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
